DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 2/15/2021. Claims 1-4,6,8-11 and 13-17 are pending in the application. Claims 1-4,6,8-11 and 13-15 were amended, and new claims 16 and 17 were added by the applicant.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for particulate aids selected from calcium carbonate, micronized coffee and cocoa particles in a specific particle size range does not reasonably provide enablement for the broadly claimed “particulate processing aid”.  Claim 2 recites “calcium salts”. However, “calcium salts” have varied physical properties, and the disclosure mentions an insoluble calcium salt, calcium carbonate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 is rejected under 35 USC 103  as being unpatentable over Watterson et al. (US 5,676,993) in view of Kochhar et. al. (US 20040191389Al).
A product by process claim  is not limited by the manipulations of process steps, only the structure implied by the steps.

Watterson is silent on the presence of a dairy ingredient in the composition. Kochhar et al. however disclose having dairy ingredients (milk protein hydrolysate) as a source of amino acids  in producing a fat-based flavor concentrate (page 8 lines 10-23) Regarding the ratio of dairy ingredient to cocoa particles, one of ordinary skill in the art would experimentally optimize levels needed to produce desired flavor characteristics. 
Claim 15 is rejected under 35 USC 103  as being unpatentable over Watterson et al. (US 5,676,993).
Watterson discloses a chocolate product comprising the claimed components. (Example 8, Example 12) . The ratio of dairy ingredient to particulate processing aid is in the claimed range (1:1.4 w/w). 
	Claims 14 and 15 are therefore prima facie obvious in view of the art.
Potentially Allowable Subject Matter
The subject matter in claims 1-4, 6, 8-11, 13,16 and 17 is potentially allowable.
The closest identified prior art is Watterson et al. (US 5,676,993), Jannsen et al. (WO2009/011598A1) and Kochhar et al. (US20040191389Al).
.
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112 and the previously made claim objections moot.
Regarding claims 1-4, 6, 8-11, 13, 16 and 17, as amended, applicant’s arguments are persuasive. The previous rejection of claims under 35 USC 103 are therefore withdrawn.
The product claims 14 and 15 are however, not allowable for the reasons provided in the current office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793